554 Pa. 173 (1998)
720 A.2d 764
Elizabeth O. MISCOVICH
v.
Gerald Allan MISCOVICH, Appellant.
Supreme Court of Pennsylvania.
Argued November 16, 1998.
Decided December 14, 1998.
Neil Hurowitz, Philadelphia, for Gerald Allan Miscovich.
Lisa Waldman, Reading, Elizabeth O. Miscovich.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO and NEWMAN, JJ.

ORDER
PER CURIAM:
The Court being equally divided, the Order of the Superior Court is affirmed.
SAYLOR, J., did not participate in the consideration or decision of this case.
CASTILLE, NIGRO and NEWMAN, JJ., would reverse the Order of the Superior Court.